ACCEPTED
                                                                                                 12-14-00262-CV
                                                                                    TWELFTH COURT OF APPEALS
                                                                                                  TYLER, TEXAS
                                                                                             6/9/2015 9:13:52 PM
                                                                                                   CATHY LUSK
                                                                                                          CLERK


                           No. 12-14-00262-CV
                                                                              FILED IN
                                    in the                             12th COURT OF APPEALS
                           Twelfth Court of Appeals                         TYLER, TEXAS
                                                                        6/9/2015 9:13:52 PM
                                 Tyler, Texas
                                                                            CATHY S. LUSK
                                                                                Clerk
                            Charles and Mary Lou Alford,

                                         Appellants,

                                              v.

                Robert Thomas McKeithen; EOG Resources, Inc.;
                        and Central Texas Land Services,

                                          Appellees.



                       EOG’s Second Motion for Extension


      Appellee EOG Resources, Inc. respectfully asks the Court to extend the
due date of its appellee’s brief by 15 days, to July 10, 2015.1

                        I. RULE 10.5 INFORMATION

      1.   Deadline for filing appellee’s brief:
          June 25, 2015.

      2.   Length of extension sought:
          Fifteen days, so that the new deadline would be July 10, 2015.




1
    References to EOG include Central Texas Land Services, which is also an appellee.


Eog Resources’ Mtn. for Extension                                                       1/4
   3.   Facts relied on to reasonably explain the need for extension:
   Five considerations warrant an extension.

   First, EOG’s counsel has a trial scheduled for the week of June 9 in York

v. Oleum Operating Co., No. 2011-1933-CCL2 in the County Court at Law No.
2 of Gregg County, Texas.

   Second, EOG’s counsel has a motion to compel hearing and a summary-

judgment hearing on June 12 in Goodwin v. XTO Energy Inc., No. CV-13-9496
in the District Court of San Augustine County, Texas.

   Third, EOG’s counsel has a designation of experts deadline on June 15 in

CEC Operations of Texas, LLC v. United Petroleum & Gas, Inc., No. 10-C-007
in the District Court of Cass County, Texas. EOG’s counsel has a deposition

in that case on June 17.

   Fourth, EOG’s counsel has a hearing on a motion for reconsideration on
June 17 in Lorance v. Red Water Resources, Inc., No. 5:14-cv-00053-RWS-CMC

in the United States District Court for the Eastern District of Texas Texar-

kana Division.

   Fifth, EOG’s counsel has a pretrial order due June 15 in Freeman v. Har-

leton Oil & Gas, Inc., No. 2013-1411-CCL2 in the County Court at Law No. 2

of Gregg County, Texas. EOG’s counsel has a pretrial conference in that case

on June 18, and trial starts on June 22.

   4.   Number of previous extensions:
      One.




Eog Resources’ Mtn. for Extension                                         2/4
             II. CERTIFICATE OF CONFERENCE
   EOG has conferred with the Alfords’ counsel and with McKeithen’s

counsel, and neither opposes this motion.

                          III. CONCLUSION
   This is EOG’s second request for an extension. The extension is not

sought merely for delay. The five above considerations warrant the extension.

Accordingly, EOG respectfully asks the Court to grant the 15-day extension,

so that EOG’s brief will be due on July 10, 2015, in accordance with Tex. R.

App. P. 10.5(b)(1) & 38.6(d).



                                            Respectfully submitted,

                                            Freeman Mills PC
                                            110 N. College, Ste. 1400
                                            Tyler, Texas 75702
                                            903.592.7755 phone
                                            903.592.7787 fax
                                            www.freemanmillspc.com


                                     By:
                                            Jason R. Mills
                                            Bar No. 24041494
                                            eservicejrm@freemanmillspc.com
                                            Graham K. Simms
                                            Bar No. 24060610
                                            gimms@freemanmillspc.com
                                            Joshua C. Ashley
                                            Bar No. 24078161
                                            jashley@freemanmillspc.com



Eog Resources’ Mtn. for Extension                                            3/4
                     CERTIFICATE OF SERVICE
   I certify that a true and correct copy of this document was served on all

counsel of record on June 9, 2015 in accordance with the Texas Rules of Ap-

pellate Procedure.



                                          Jason R. Mills




Eog Resources’ Mtn. for Extension                                         4/4